J-S05026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RYAN E. ROEBUCK

                            Appellant                No. 1089 MDA 2021


          Appeal from the Judgment of Sentence Entered June 9, 2021
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No.: CP-22-CR-0003307-2018


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                            FILED: MAY 24, 2022

        Appellant Ryan E. Roebuck appeals from the June 9, 2021 judgment of

sentence entered in the Court of Common Pleas of Dauphin County (“trial

court”), following his jury convictions for intimidation of victim/witness, and

terroristic threats.1 Upon review, we affirm.

        The facts and procedural history of this case are undisputed.       As

recounted by the trial court:

        The victim in the instant case is Appellant’s uncle. For about a
        year, Appellant worked as a driver for the victim’s newspaper
        distribution business before a disagreement prompted Appellant
        to leave this position.       On February 23, 2018, in a case
        (hereinafter “the previous case”) initiated prior to [this case],
        Appellant was charged with burglary, defiant trespass, and
        harassment. The victim in the previous case was the same uncle
        that is the victim in the instant matter.
____________________________________________


1   18 Pa.C.S.A. §§ 4952(a)(1), and 2706(a)(1), respectively.
J-S05026-22


     At trial in the instant matter, the victim, the sole witness for the
     Commonwealth, testified as to the circumstances surrounding
     the previous case. On March 29, 2018, the victim appeared
     before Magisterial District Judge (“MDJ”) James Lenker at a
     preliminary hearing in the previous case and testified against
     Appellant. According to the victim, Appellant appeared angry
     throughout the proceedings and angrily stormed out of the MDJ’s
     office after he (Appellant) left the witness stand. At some point
     while the victim was still in the MDJ’s office, the victim received
     approximately five phone calls from a number he recognized as
     Appellant’s. The victim did not answer the first few calls, but he
     eventually decided to answer the phone and heard a voice that
     he recognized as Appellant’s. [The victim testified that he was
     “one hundred percent sure” that the person speaking to him on
     the phone was Appellant and that prior to this incident, he had
     spoken with Appellant on the phone many times when he was
     employed as a driver for the victim’s newspaper distributi[on]
     business.] Appellant speaking in an angry tone of voice, told the
     victim: “You’re dead tonight. You’re gonna die tonight. You’re
     gonna die when I see you.” [On cross-examination, the victim
     recounted Appellant’s words as “N**, I’ma kill you tonight. I’ma
     get you. You gonna die tonight.”] After speaking with Appellant
     for about ten to fifteen seconds, the victim hung up the phone,
     and Appellant immediately called back. The victim answered the
     second phone call, and Appellant again made threatening
     statements.

     The victim continued to receive calls from Appellant throughout
     the day and in the days to follow, at one point sending the victim
     a picture of himself at a mall parking lot and telling the victim
     that he wanted to fight him at the mall parking lot. Immediately
     after leaving the MDJ Lenker’s office on the day of the
     preliminary hearing in the previous case, the victim went to the
     Susquehanna Township Police Department and filed charges
     against Appellant in connection with this incident.

     Following the testimony of the victim on behalf of the
     Commonwealth, Appellant chose to testify on his own behalf.
     Appellant conceded that he attended a preliminary hearing on
     March 29, 2019, and he conceded that the victim testified
     against him at the hearing. Appellant, however, denied he called
     the victim after the preliminary hearing, and he denied
     threatening him in any way. Appellant also denied sending the
     victim a picture of a mall parking lot and asking him there to


                                    -2-
J-S05026-22


      fight him. Appellant further testified that he did not have the
      victim’s phone number at the time of the alleged offenses.


Trial Court Opinion, 9/29/21, at 2-3 (record citations and footnotes omitted).

A jury eventually convicted Appellant of intimidation of victim/witness, and

terroristic threats. On June 9, 2021, the trial court sentenced Appellant to

an aggregate term of 30 months’ probation. On June 14, 2021, Appellant

filed post-sentence motions, which the trial court denied on July 30, 2021.

Appellant timely appealed. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      On appeal, Appellant argues only that the trial court “erred in

accepting the jury’s verdict which was contrary to the evidence presented at

trial, specifically the victim’s inconsistent statements.” Appellant’s Brief at 4

(unnecessary capitalizations omitted).

      Our standard of review relating to claims implicating weight of the

evidence is as follows:

      On this issue, our role is not to consider the underlying question
      of whether the verdict was against the weight of the evidence.
      Rather, we are to decide if the trial court palpably abused its
      discretion when ruling on the weight claim. When doing so, we
      keep in mind that the initial determination regarding the weight
      of the evidence was for the factfinder. The factfinder was free to
      believe all, some or none of the evidence. Additionally, a court
      must not reverse a verdict based on a weight claim unless that
      verdict was so contrary to the evidence as to shock one’s sense
      of justice.


Commonwealth v. Habay, 934 A.2d 732, 736-37 (Pa. Super. 2007)

(internal citations omitted), appeal denied, 954 A.2d 575 (Pa. 2008). “[A]


                                      -3-
J-S05026-22



trial court’s denial of a post-sentence motion ‘based on a weight of the

evidence claim is the least assailable of its rulings.’”      Commonwealth v.

Sanders, 42 A.3d 325, 331 (Pa. Super. 2012) (quoting Commonwealth v.

Diggs, 949 A.2d 873, 880 (Pa. 2008)).

      Here, distilled to its essence, Appellant attacks the jury’s weight and

credibility determination and invites us to accept his version of events. We,

however, decline the invitation. It is settled that we may not substitute our

judgment for that of the factfinder—whether a jury or the trial court—

because it is the province of the factfinder to assess the credibility of the

witnesses and evidence. See Commonwealth v. DeJesus, 860 A.2d 102,

107 (Pa. 2004); Commonwealth v. Johnson, 668 A.2d 97, 101 (Pa. 1995)

(“an appellate court is barred from substituting its judgment for that of the

finder of fact.”); Commonwealth v. Forbes, 867 A.2d 1268, 1273 (Pa.

Super. 2005) (stating that “[t]he weight of the evidence is exclusively for

the finder of fact[,] who is free to believe all, part, or none of the evidence

and to determine the credibility of witnesses.       An appellate court cannot

substitute its judgment for that for the finder of fact.”).

      Moreover, as the trial court pointedly explained:

      The only two witnesses to testify at the trial were the victim and
      Appellant, and the testimony of each was diametrically opposed.
      The victim testified in detail about the multitude of threatening
      phone calls and messages he received from Appellant after the
      victim’s testimony against Appellant at a preliminary hearing,
      and the victim recounted the specific timeframe and
      circumstances under which the calls occurred. Appellant, on the
      other hand, categorically denied that he had ever threatened the
      victim in any way and stated that he did not have access to the

                                      -4-
J-S05026-22


      victim’s telephone number at the time of the alleged incidents.
      As is usual, the jury was required to make a credibility
      determination, and they evidently found the victim’s detailed
      testimony to be more credible than the blanket denials of
      Appellant. We do not believe the jury’s credibility determination
      was unreasonable or contrary to the evidence. To the extent
      there were any discrepancies in the victim’s testimony regarding
      the events that occurred more than two years prior to trial, we
      cannot     agree     with  Appellant’s    contention   that   these
      discrepancies were of such moment that they would impact the
      jury’s ability to rely upon the victim’s testimony to return a true
      verdict. In short, there was nothing about the verdict in this
      case that was shocking or which, even momentarily, took our
      breath away. To the contrary, had we been the thirteenth jury,
      we would have agreed with the other twelve. Consequently, we
      denied Appellant’s post sentence motion for a new trial.


Trial Court Opinion, 9/29/21, at 4-5 (sic). Accordingly, because we conclude

the trial court did not abuse its discretion in determining that the verdict was

not against the weight of the evidence, we conclude that Appellant is not

entitled to relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/24/2022




                                     -5-